DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
 
Response to Amendment
The Amendment filed on 05/04/2021 has been entered. Claim 5 was cancelled. Claims 1-4 and 6-18 remain pending in the application.  
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-3 and 5-18 under 35 U.S.C. 103 in view of Bass (British Patent Document No. GB 2,145,774 A) and Murphy (U.S. Patent No. 5,190,441) have been fully considered and are persuasive. The examiner acknowledges Bass does not teach an unducted stationary element because Bass only teaches a ducted stationary element. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Campion (U.S. Patent No. 4,486,146) teaching unducted blades and unducted stationary vanes. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, and 6-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campion (U.S. Patent No. 4,486,146), in view of Murphy et al. (U.S. Patent No. 5,190,441), hereinafter “Murphy”.

As per claim 1, Campion discloses an unducted thrust producing system, comprising: an unducted rotating element (27; figure 13) comprising: an axis of rotation (at the center of aircraft propulsion means 20); and a plurality of blades (27), each of said plurality of blades comprising: a blade root proximal to said axis; a blade tip remote from said axis; and a blade span measured between said blade root and said blade tip (all blades inherently have a blade root, blade tip, and a blade span; figure 13), and an unducted stationary element (35). 
Campion does not explicitly teach wherein said blades have a characteristic selected from the group consisting of: at 30% span the blade camber is at least 90% of the maximum blade camber between 50% span and 100% span, the blade camber at 0% span is at least 110% of the maximum blade camber between 50% span and 100% span, and combinations thereof. 
Murphy is an analogous prior art in that it deals with propeller blades. Murphy teaches wherein said blades have a characteristic selected from the group consisting of: at 30% span the blade camber is at least 90% of the maximum blade camber between 50% span and 100% span (at cross-section I-I or H-H, located at about 30% of the span, has a camber greater than all cross-sections from A-A to F-F, located between 50% span and 100% span; figure 7B), the blade camber at 0% span is at least 110% of the maximum blade camber between 50% span and 100% span, and combinations thereof (the cross-section L-L at the 0% span has at least twice greater camber than all cross-sections from A-A to F-F, located between 50% span and 100% span; figure 7B). It is noted that the applicant defines the camber as the angle change between the tangent to the airfoil meanline at the leading edge and the tangent to the angle meanline at the trailing edge. Murphy’s blade profiles, between 50% - 100% of the span, have nearly flat profiles resulting in very lower camber while the camber near the root forms are much greater. Murphy also teaches that this blade profile is capable of reducing acoustic noise produced by aircraft propellers (column 1, lines 4-5).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Campion’s propeller blades to incorporate Murphy’s blade profile having a characteristic selected from the group consisting of: at 30% span the blade camber is at least 90% of the maximum blade camber between 50% span and 100% span, the blade camber at 0% span is at least 110% of the maximum blade camber between 50% span and 100% span, and combinations thereof because, as Murphy teaches, this blade profile is capable of reducing acoustic noise produced by aircraft propellers (column 1, lines 4-5).  

As per claim 2, Campion, in view of Murphy, discloses the unducted thrust producing system of claim 1. Campion further discloses wherein said stationary element comprises a plurality of vanes (stator blades 35) each comprising a vane root proximal to said axis, a vane tip remote from said axis, and a vane span measured between said vane root and said vane tip configured to impart a change in tangential velocity of the air opposite to that imparted by said rotating element (stator blades 35 reducing swirl, i.e., imparting change in the tangential velocity; abstract).

As per claim 3, Campion in view of Murphy discloses the unducted thrust producing system of claim 1. Campion further discloses wherein said stationary element comprises a plurality of vanes each comprising a vane root proximal to said axis, a vane tip remote from said (as shown; figure 13), and a vane span measured between said vane root and said vane tip configured to impart a tangential velocity which is opposite to the rotation direction of the rotating element (stator blades 35 reducing swirl, i.e., imparting change in the tangential velocity; abstract) and wherein said vanes are positioned upstream of said rotating element (stator may be in front of the propeller fan; column 3, lines 5-6). 

As per claim 4, Campion, in view of Murphy, discloses the unducted thrust producing system of claim 2. Campion further discloses wherein said vanes are positioned downstream of said rotating element (as shown; figure 13).

As per claim 6, Campion, in view of Murphy, discloses the unducted thrust producing system of claim 2. Campion further discloses wherein the Cu in the air stream aft of the system has an amount of Cu that is relatively low compared to ∆Cu of said rotating element over the majority of the span of said vanes (stator blades 35 reducing swirl, i.e., lowering tangential velocity component; abstract).

As per claim 7, Campion, in view of Murphy, discloses the unducted thrust producing system of claim 1. Campion further discloses wherein said unducted thrust producing system is a propeller system (propeller as shown; figure 6).

As per claim 8, Campion, in view of Murphy, discloses the unducted thrust producing system of claim 1. Campion further discloses wherein said unducted thrust producing system is an open rotor system (as shown; figure 13).

(varying pitch of stator blades 35; column 3, lines 55-56).

As per claim 10, Campion, in view of Murphy, discloses the unducted thrust producing system of claim 2. Campion further discloses wherein at least one of said vanes is attached to an aircraft structure (stator blades 35 attached to aircraft propulsion means 20; figure 6).

As per claim 11, Campion, in view of Murphy, discloses the unducted thrust producing system of claim 2. Campion further discloses wherein said stationary element comprises more than two of said plurality of vanes (at least two stator blades 35 shown; figure 6).

As per claim 12, Campion, in view of Murphy, discloses the unducted thrust producing system of claim 11. Campion does not explicitly disclose wherein said stationary element comprises more than four of said plurality of vanes. However, Campion does teach there are a plurality of vanes. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Campion’s vanes to incorporate more than four vanes since mere duplication of parts has no patentable significance.

As per claim 13, Campion, in view of Murphy, discloses the unducted thrust producing system of claim 1. Campion further discloses wherein said unducted thrust producing system is a tilt rotor system (aircraft propulsion means 20, i.e., capable of being used as a tilt rotor system).

(aircraft propulsion means 20, i.e., capable of being used as a helicopter lift system).

As per claim 15, Campion, in view of Murphy, discloses the unducted thrust producing system of claim 1. Campion further discloses wherein said rotating element is driven via a torque producing device (gas generator 10a; figure 4).

As per claim 16, Campion, in view of Murphy, discloses the unducted thrust producing system of claim 15. Campion further discloses wherein said torque producing device is selected from the group consisting of electric motors, gas turbines, gear drive systems, hydraulic motors, and combinations thereof (turbofan power plant; column 3, lines 10-11).

As per claim 17, Campion, in view of Murphy, discloses the unducted thrust producing system of claim 1. It is noted that the limitations of claim 17 only recites a functional language of wherein said rotating element has a shaft power per unit annulus area greater than about 20 SHP/ft2 at cruise operating conditions. There is no structural component recited in claim 17 to limit its scope. Therefore, there is no structure difference between the prior art and the claimed invention as the claim does not limit by the structure. Therefore, Campion, in view of Murphy, teaches the claimed invention of claim 17 because Campion, in view of Murphy teaches all the structural component of the claim (see MPEP 2114 II. Manner of operating the device does not differentiate apparatus claim from the prior art).

(varying pitch of stator blades 35; column 3, lines 55-56).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745